     Case 6:21-cv-00789-RBD-EJK Document 1 Filed 05/06/21 Page 1 of 4 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRCT OF FLORIDA
                                   ORLANDO DIVISION

SUNBELT RENTALS, INC.,                                )
                                                      )
                          Plaintiff,                  )
                                                      )
v.                                                    )     Civil Action No. 6:21-cv-00789
                                                      )
BREVARD RENAISSANCE FAIR, INC.,                       )
                                                      )
                          Defendant.                  )

                                            COMPLAINT

         Plaintiff Sunbelt Rentals, Inc. (“Sunbelt”), files this complaint against Defendant Brevard

Renaissance Fair, Inc. (“Brevard”).

                                              PARTIES

         1.     Sunbelt is a corporation formed under the laws of the state North Carolina. Its

principal place of business is in South Carolina.

         2.     Defendant is corporation formed under the laws of Florida. Its principal place of

business is in Florida.

                                       JURISDICTION AND VENUE

         3.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs, and is between citizens of different states.

         4.     This Court has personal jurisdiction over Defendant because it conducts and

transacts business in the State of Florida and is a citizen of the State of Florida.

         5.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b).

                                 BACKGROUND INFORMATION

         6.     Sunbelt rents equipment to its customers for use primarily in construction projects.
  Case 6:21-cv-00789-RBD-EJK Document 1 Filed 05/06/21 Page 2 of 4 PageID 2




        7.     Brevard is an event management company.


                      BREVARD ESTABLISHES AN OPEN ACCOUNT

        8.     On or about January 8, 2021, Pete Moolhuizen, President of Brevard, executed on

Brevard’s behalf a Sunbelt online credit application (the “Online Application”), a copy of which

is attached as Exhibit 1.

        9.      Sunbelt’s approval of the Online Application established an open account through

which Brevard could rent equipment from Sunbelt on credit.

        10.    The contractual terms (“Online Open Account Terms”) that apply to the open

account with Brevard are attached as Exhibit 2.

                 SUNBELT RENTS THE EQUIPMENT TO BREVARD;
              BREVARD DID NOT PAY SUNBELT FOR THE EQUIPMENT

        11.    Beginning in January of 2021, Sunbelt rented certain equipment (the “Equipment”)

to Brevard.

        12.    Brevard did not pay Sunbelt the rental charges for the Equipment.

        13.    Unpaid invoices reflecting the Equipment Brevard rented from Sunbelt (the

“Invoices”), and the associated rental fees, are attached as Exhibit 3.

        14.    The Online Open Account Terms provide for a service charge that accrues at a rate

of one and one-half percent (1.5%) per month on the balance of delinquent invoices until the

invoices are fully paid.

        15.    An account summary that includes all rental charges, rental fees, and late fees the

is attached as Exhibit 4.

        16.    Exhibit 4 reflects that as of March of 2021, the total amount due to Sunbelt,

including service charges and late charges, was $130,685.50.




                                                -2 -
  Case 6:21-cv-00789-RBD-EJK Document 1 Filed 05/06/21 Page 3 of 4 PageID 3




        17.    The Online Open Account Terms provide that Sunbelt can recover from Brevard

the reasonable attorneys’ fees and costs it incurs to collect amounts Brevard owes to Sunbelt.

        18.    The Online Open Account Terms incorporate all the terms and conditions of

Sunbelt’s rental contract (the “Rental Contract”) found on Sunbelt’s website.

        19.    A copy of the Rental Contract is attached as Exhibit 5.

       20.     Brevard also agreed to the terms of the Rental Contract when it accepted each piece

of the Equipment.

                               COUNT I: BREACH OF CONTRACT

       21.     Sunbelt repeats, reiterates, and incorporates all allegations contained in     1-19 of

this Complaint.

       22.     The Online Application, Online Open Account Terms, the Rental Contract, and the

Invoices constitute the contract between Sunbelt and Brevard.

       23.     Brevard breached that contract by failing to pay Sunbelt for its rental of the

Equipment.

       24.     Sunbelt suffered damages because of Brevard’s breach of contract.

                               COUNT II: UNJUST ENRICHMENT

       25.     In addition to and/or in the alternative, Sunbelt repeats, reiterates, and incorporates

all allegations contained in    1-23 of this Complaint.

       26.     Sunbelt rented the Equipment to Brevard with the reasonable expectation that

Brevard would pay to Sunbelt the rental charges for the Equipment.

       27.     Brevard accepted and used the Equipment for its benefit and knew that Sunbelt

expected that Brevard would pay to Sunbelt the rental charges for the Equipment.

       28.     Brevard did not pay Sunbelt the rental charges for the Equipment, and it would be

inequitable for Brevard to retain the benefit of such Equipment without paying for the same.


                                                -3 -
  Case 6:21-cv-00789-RBD-EJK Document 1 Filed 05/06/21 Page 4 of 4 PageID 4




        29.     Accordingly, Brevard is liable to Sunbelt for the value of such benefit, under the

theory of unjust enrichment.

                                    COUNT III: ATTORNEYS’ FEES

        30.     Sunbelt repeats, reiterates, and incorporates all allegations contained in    1-28 of

this Complaint.

        31.     Because of the plain breaches by Brevard, it became necessary for Sunbelt to retain

attorneys to litigate its claims.

        32.     In accordance with the Online Open Account Terms, Sunbelt is entitled to recover

its reasonable attorneys’ fees, both in the trial of this case and in connection with any subsequent

appeal, from Brevard.

                                       PRAYER FOR RELIEF

        WHEREFORE, Sunbelt respectfully requests that this Court enter a judgment in Sunbelt’s

favor granting the following relief against Brevard: (i) the unpaid principal amount of the Invoices

and the service charges that have accrued to date; (ii) service charges that will continue to accrue

until the unpaid principal amount of the Invoices is fully collected; (iii) attorneys’ fees and other

costs Sunbelt has incurred and will continue to incur to collect the amounts that Defendant owe to

Sunbelt; (iv) pre-judgment interest; (v) post-judgment interest; and (vi) any other and further relief

that this Court deems just and proper.

        Date: May 6, 2021                     Respectfully submitted,

                                              /s/Marie Elizabeth Roper_________
                                              Marie Elizabeth Roper (FL 0100795)
                                              Butler Snow LLP
                                              1020 Highland Colony Pkwy, Ste 1400
                                              Ridgeland, MS 39158-6010
                                              T: 601-948-5711
                                              B eth. Roper@butl er snow, com

                                              Counselfor Plaintiff Sunbelt Rentals, Inc.


                                                -4 -
